ORDER

PER CURIAM.
Charles and Linna Ince (“the Inces”) appeal from the trial court’s judgment granting Charles and Lorene Money’s *83(“the Moneys”) motion to dismiss with prejudice their two-count petition for breach of contract and negligence relating to defects in the construction of their home. The Inces argue the trial court erred in holding their petition was barred by the five-year statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rulé 84.16(b).